Citation Nr: 0930817	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  05-40 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1965 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the benefit sought on 
appeal.  The Veteran appealed that decision to the Board, and 
the case was referred to the Board for appellate review.  

The Veteran testified via video conference before the 
undersigned Veterans Law Judge in July 2009.  A copy of the 
transcript of this hearing has been associated with the 
claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for 
his PTSD.  The relevant evidence is summarized below.

The service treatment records are negative for any findings 
relating to a psychiatric disorder, to include PTSD.  

Post-service medical evidence shows that in October 1998, the 
Veteran sought VA psychiatric treatment.  In December 1998 he 
was diagnosed as having PTSD.  While speaking of his Navy 
experiences in Vietnam, he stated that he received incoming 
fire, that he was near a man killed by a sniper, and that a 
Viet Cong member attacked him and a friend with a machete.  

In September 2004, the Veteran submitted a list of alleged 
PTSD stressors.  He reported that upon arrival in Vietnam he 
was transported by bus to Camp Tien Shaw Da Nang.  He 
reported that one night while at their post in Da Nang, an 
American only 30 or 40 feet away was shot in the chest by a 
sniper and died.  He also reported witnessing a Marine shoot 
a peasant who was approaching them with a machete and on 
another occasion having rocks thrown at him as he walked 
through a Vietnamese village.  He also reported witnessing 
the Viet Cong bombing of a nearby airport and seeing many 
dead bodies the following day.  He reported that one night 
while sleeping in the barracks a man named C. W. Allman was 
cleaning his rifle and accidentally killed a man on the upper 
bunk.  He stated that when they were on watch they tied beer 
cans to the fence and shot when they heard noises; he never 
found bodies but saw blood.  

In September 2004, following a psychological assessment of 
the Veteran performed by a private treating psychologist, a 
diagnosis of chronic PTSD was recorded, which was attributed 
to many of his claimed in-service stressors (see preceding 
paragraph) while on active duty in Vietnam. 

In January 2005, the Veteran had a VA PTSD examination.  He 
reported the story of his friend being shot by a sniper and 
stated that he witnessed a Marine become "vaporized" after 
sitting on a land mine.  The Veteran also described an 
explosive and violent family history.  He was diagnosed as 
having PTSD, secondary to his alleged combat exposure in 
Vietnam, and dysthymia.  

Associated with the Veteran's May 2005 notice of 
disagreement, he submitted pictures showing shore patrol 
(military police) and a buddy statement from a childhood 
friend who served in Vietnam seven months after him.  The 
Veteran reported trying to find letters he had written his 
parents from Vietnam, but these letters have not been 
associated with the claims file.  

In a November 2005 statement, the Veteran reported that his 
friend who was shot in the chest while they were on night 
patrol was named Robert M. Kievenowski.  He stated that he 
did not know whether it was friendly fire or a sniper attack 
and that he had to identify the body the following day at the 
hospital.  Explaining how he was able to remember his 
friend's name, he reported finding some papers that listed 
his fellow squad members' names.   
During a July 2009 Board hearing, the Veteran reported that 
he was guarding a nearby warehouse when the Viet Cong 
attacked the airport and that mortars came within 30 yards of 
him.  The Veteran stated that his friend, Douglas Lapp served 
in Vietnam on a ship at the same time and saw the alleged 
attack on the airport; the buddy statement anticipated above 
is from this friend.  

                                  Pertinent Law and 
Regulations/Analysis

The Veteran contends, in essence that he has PTSD due to 
multiple in-service stressors while on active duty in 
Vietnam.  Establishing service connection for PTSD requires: 
(1) Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptoms and the claimed in-service stressor.  38 C.F.R. § 
3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

The service personnel records show that following recruit 
training in Great Lakes, Illinois in October 1965, the 
Veteran was transferred to San Diego, California in November 
1965.  From August 1966 to August 1967 he served in Da Nang, 
Vietnam performing naval support activity.  In August 1967, 
he was transferred to the USS Fulton (AS-11) from which he 
was discharged in September 1969.  The Veteran's DD-214 (a 
service personnel record) shows that he received the National 
Defense Service Medal, Vietnam Service Medal (with one bronze 
star), and the Vietnam Campaign Medal. 

The service personnel records do not show that the Veteran 
received a medal or decoration evincing combat duty.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that one cannot conclude from the mere absence on a 
veteran's DD-214 of a medal or citation evincing combat that 
the veteran in fact did not engage in combat with the enemy.  
Daye v. Nicholson, No. 05- 2475 (U.S. Vet. App. November 22, 
2006).  However, in this case, aside from the absence of a 
medal reflecting combat duty, the Veteran served in the U.S. 
Navy and it is apparent that his Military Occupational 
Specialty (MOS) was in the area of noncombat naval support 
activity.  

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors and his testimony must be 
corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).
	
The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991).  Hence, whether a stressor was of 
sufficient gravity to cause or support a diagnosis of PTSD is 
a question of fact for medical professionals and whether the 
evidence establishes the occurrence of stressors is a 
question of fact for adjudicators.  

The RO determined that the Veteran did not provide sufficient 
information to verify his claimed in-service stressors.  
After review of the record, the Board finds that VA must 
provide the Veteran with additional assistance to attempt to 
verify these stressors.  Some of the Veteran's alleged in-
service stressors are anecdotal in nature; generally, such 
incidents cannot be researched effectively. Thus, the Board 
has no method of confirming that they in fact occurred. See 
38 C.F.R. § 3.159(c)(2)(i).  However, with respect to the 
veterans' claim that he was subjected to weaponry fire in a 
combat zone, it is sufficient for the veteran to have been in 
proximity to the event, with the verification of every detail 
of involvement not being necessary.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (citing Suozzi v. Brown, 10 
Vet. App. 307 (1997).  

In addition, during the July 2009 Board hearing, the 
Veteran's representative specified additional evidence that 
either had been recently or would soon be submitted to the 
Board.  However, neither the doctor's statement nor the buddy 
statement has been received.  The AMC/RO must make reasonable 
efforts to obtain the identified evidence.  See 38 C.F.R. 
§ 3.159(c).

Accordingly, the AMC/RO must provide the Veteran with an 
additional opportunity to provide details regarding his 
alleged stressors.  After this is accomplished, the Veteran's 
allegations regarding his exposure to incoming weaponry fire 
while on active duty in Da Nang, Vietnam and any other 
stressor for which there is sufficient detail to attempt 
verification must be sent to the Joint Services Record 
Research Center (JSRRC) (formerly United States Armed 
Services Center for Unit Records Research (CURR)) for the 
purpose of verifying the noted in-service stressors.  

The Board also finds that upon remand the AMC/RO should issue 
a corrective VCAA notification letter.  Specifically, this 
letter should inform the Veteran of the unique elements of a 
claim for service connection for PTSD.  

If any in-service stressor is verified, the AMC/RO should 
consider scheduling the Veteran for another VA psychiatric 
examination to determine whether he has PTSD due to a 
verified in-service stressor.  38 C.F.R. § 3.304(f).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA by issuing the Veteran an additional 
notification letter pertaining to the 
Veteran's claim for service connection for 
PTSD.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R. § 3.159.

2.  Copies of any outstanding records of 
psychiatric evaluation or treatment 
received by the Veteran that may be 
available, VA and non-VA, should be 
obtained and made part of the record, to 
include the a statement from Dr. Kevin 
Mack, identified during the July 2009 
Board hearing.

3.  During the July 2009 Board hearing, 
the Veteran's representative specified 
additional evidence that either had been 
recently or would soon be submitted to the 
Board.  However, neither the doctor's 
statement nor the buddy statement has been 
received.  The AMC/RO must make reasonable 
efforts to obtain the identified evidence.  

4.  The AMC/RO must make a specific 
finding regarding the Veteran's alleged 
combat duty supported by citation to the 
record.  In this regard, the Veteran's MOS 
must be identified.  

5.  The Veteran with an additional 
opportunity to provide details regarding 
his alleged stressors, to include the 
approximate dates and locations of his 
exposure to enemy weaponry fire.  

6.  The RO/AMC must then refer the 
Veteran's alleged exposure to weaponry 
fire at Camp Tien Shaw Da Nang, Vietnam, 
and any other stressor for which there is 
sufficient detail to attempt verification 
should be sent to the JSRRC for the 
purpose of verifying such in-service 
stressors.  All responses to the stressor 
verification request, to include negative 
responses, should be included in the 
claims file.

7.  Thereafter, the AMC/RO should provide 
any other indicated assistance and 
complete any other indicted development, 
to include providing a VA psychiatric 
examination and nexus opinion that are 
deemed necessary.  

8.  Following completion of the ordered 
development, the Veteran's claim must be 
readjudicated.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to obtain evidentiary 
development and preserve the Veteran's due process rights.  
No inference should be drawn as to the outcome of this matter 
by the actions herein requested.









The Veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
Veteran's appeal.  38 C.F.R. § 20.1100(b) (2008).





